[Cite as Melvin v. Unknown, 2010-Ohio-4232.]

                                     Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




EDWARD L. MELVIN II

       Plaintiff

       v.

UNKNOWN

       Defendant

        Case No. 2010-03614-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On March 2, 2010, this court issued an entry dismissing the City of
Springboro as defendant and requiring the plaintiff to name a state entity as party
defendant by filing an amended complaint on or before April 1, 2010. A check of the
docket reveals the plaintiff has failed to comply with this court’s entry of March 2, 2010.
Therefore, plaintiff’s case is DISMISSED without prejudice. The court shall absorb the
court costs of this case.




                                                ________________________________
                                                DANIEL R. BORCHERT
                                                Deputy Clerk
Entry cc:

Edward L. Melvin II
2566 Rockcastle Court
Case No. 2010-03614-AD         -2-   ENTRY




Case No. 2010-03614-AD         -2-   ENTRY



Miamisburg, Ohio 45342

DRB/laa
Filed 5/4/10
Sent to S.C. reporter 9/2/10